United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-2147
                                 ___________

James Charles Fudge,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Moses Jackson, Captain,                 *
East Arkansas Regional Unit, ADC;       * [UNPUBLISHED]
Brenda Parker, Sgt., East Arkansas      *
Regional Unit, ADC; Willie Jamison, *
Sgt., East Arkansas Regional Unit,      *
ADC; Patrick V. Walton, Problem         *
Solver, East Arkansas Regional Unit,    *
ADC; Steven Decoursey, Sgt., East       *
Arkansas Regional Unit, ADC; David *
Maney, Problem Solver, East Arkansas *
Regional Unit, ADC,                     *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: December 23, 2010
                              Filed: January 6, 2011
                               ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________


PER CURIAM.
       Inmate James C. Fudge appeals the district court’s1 grant of summary judgment
to most defendants he named in his 42 U.S.C. § 1983 action, and the subsequent entry
of judgment in favor of the remaining defendant following a jury trial. To the extent
he has properly raised any issues for review, see Meyers v. Starke, 420 F.3d 738, 743
(8th Cir. 2005) (to be reviewable, issue must be presented in brief with some
specificity), we find no basis for overturning the grant of summary judgment to certain
defendants, see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.
2009) (summary judgment standard of review), and we reject as meritless his indirect
challenges to the jury verdict. Accordingly, we affirm, see 8th Cir. R. 47B, but we
modify the dismissal of the excessive-force claim against Patrick V. Walton for failure
to exhaust administrative remedies to be without prejudice, see Calico Trailer Mfg.
Co. v. Ins. Co. of N. Am., 155 F.3d 976, 978 (8th Cir. 1998) (“[c]onsistent with
exhaustion principles,” modifying dismissal for failure to exhaust administrative
remedies to be without prejudice).
                         ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-